DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks pg. 7 filed 6/16/2022, with respect to the status of the claims is hereby acknowledged. Claims 9-12, 14, 15, 19, and 20 are cancelled, claims 24-29 are added, and claims 1, 2, 4, 7, 8, 13, 16-18, 21, and 24-29 are now pending in the present Application. Claims 1, 2, 7, 8, 13, 16, 18, and 21 have been amended. 
Applicant’s arguments, see Remarks pg. 12-13 filed 11/9/2021, regarding the rejection of claims 1, 2, 4, 7-17, and 20-23 under 35 U.S.C. 103 have been fully considered. Whereas the applicant’s arguments regarding the deficiencies of Gupta, Liu, Briere, Paila, and Klarfeld are directed to the newly amended limitations, the examiner notes that the amended limitations comprise a substantive changes. Therefore, the examiner will cite new findings of fact in prior art references to address the newly amended limitations that dovetail with the teachings of newly found prior art to render the newly amended limitations obvious.
In particular, the applicant argues the newly amended limitation in the independent claims relating to “a broadband physical layer” (See Remarks pg. 8). First, in response to the applicant’s argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). More importantly, on the issue of obviousness, the Supreme Court stated that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385 (2007) (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 96 S. Ct. 1532, 47 L. Ed. 2d 784 (1976)).  The Court further stated that the analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.  See id. at 418.  The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation.  Id. at 419.  Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.  See id. at 420.
With respect to the amended limitation ““a broadband physical layer”, Gupta teaches that templates are downloaded or updated, Gupta further teaches an embodiment wherein only data elements are transmitted to the receiver device in order for templates to be updated (see para 199-208 the interactivity events manager may retrieve from the resource manager or resource memory any template specified in the event signaling message. In step 1806, an interactivity application may insert data elements received in the interactivity event signaling message into the retrieved template to generate display elements for rendering; see also para 81 disclosing servers for transmitting templates, applications, and updates to templates and applications.) More importantly, Gupta teaches that the server may retrieve from the resource manager or resource memory any template specified in the event signaling message only transmits the differences of templates and software assets (para 151 discloses an alternative to transmitting the entire template and only difference information wherein server generates data elements received in the interactivity event signaling to generate display elements at the user device such that the server specifies in metadata associated with the working application to enable receiver devices to call such common templates and software assets from their own memory.). Gupta does not explicitly use the term low layer signaling (LLS) but as discussed above LLS is a typical component of DVB and ATSC broadcasting. Additionally, Gupta does not use the term “broadband” with respect to physical layer, however, a person of ordinary skill in the art would understand that DVB standards correspond to broadband transmission as will be discussed below. 
With respect to LLS over a broadcast physical layer, as discussed above, ETSI EN 301 teaches DVB broadcasting which is understood by a person of ordinary skill in the art to comprise low layer signaling over a broadcast physical layer and providing access information for accessing signaling information (pg. 21-22 Section 4.5 defining Physical layer as part of the lower layers where the transmission parameters and transmission frame constructions are defined. ETSI EN 301 is a standard for digital video broadcasting (DVB) and Lower Layers for Satellite standard wherein section 5.4 references DVB-S2 Physical layer and section 4.2 teaches broadband transmission. 
EXAMINER’S NOTE: Please see prior art made of record but not relied upon - ETSI TS 101 162 V1.6.1, Digital Video Broadcasting (DVB); Allocation of identifiers and codes for Digital Video Broadcasting (DVB) systems; pp.1-28, (2013-11) disclosing DVB-SI service information and association to templates. See also section 2.2 disclosing BCG carriage of broadband content guide (i.14 and i.24) and Section 9.1.2 BCG discovery information.
See also ETSI TS 102 539 V1.3.1, Digital Video Broadcasting (DVB); Carriage of Broadband Content Guide (BCG) information over Internet Protocol (IP), pp. 1-21 (2010-04).
All things considered, the examiner will rely on the prior art of record while relying on new findings of fact to address the newly amended limitations. 
For the foregoing reasons, therefore, claim 1 is directed to apparatus that is rejected on obviousness grounds. The same reasoning applies to independent method claim 13, which has been amended analogously to claim 1. Moreover, because pending claims 2, 4, 7, 8, 16-18, 21, and 24-29 depend from claims 1 and 13, either directly or indirectly, and include  additional limitations, these claims are also further rejected for at least the same reasons.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 7-8, 16-17, 21, 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta; Binita et al. US 20110202966 A1 (hereafter Gupta) and in further view of ETSI EN 301 545-2 V1.2.1, Digital Video Broadcasting (DVB); Second Generation DVB Interactive Satellite System (DVB-RCS2); Part 2: Lower Layers for Satellite Standard; pg. 1-239, (2014-04)(hereafter ETSI EN 301), and in further view of Liu; Weilong et al. US 20080134250 A1 (Liu), and in further view of Paila; Toni Juhani et al. US 20100287461 A1 (hereafter Paila) and in further view of Briere, Daniel D. US 20020103737 A1 (hereafter Briere) and in further view of Klarfeld, Kenneth A. et al. US 20030067554 A1 (hereafter Klarfeld). 
Regarding claim 1, “a receiver comprising: broadcast reception circuitry configured to receive low layer signaling (LLS) over a broadcast physical layer, the LLS including access information for accessing service signaling information; a storage device configured to store at least one signaling template; and circuitry configured to: receive over a broadband physical layer, in accordance with the access information, the at least one signaling template; receive over the broadband physical layer, in accordance with the access information a document including a signaling instance identifier, a template identifier, and a difference content, the signaling instance identifier identifying a signaling instance that is provided from a signaling server, the template identifier identifying a signaling template among the at least one signaling template as a source XML (extensible markup language) document, and the difference content including a difference between the signaling instance identified by the signaling instance identifier and the identified signaling template, wherein the template identifier includes a uniform resource identifier (URI) of the identified signaling template” Gupta teaches para 111-112 broadcast transmissions are received by a receiver device physical layer and also providing service information; wherein Gupta para 49 – DVB and ATSC broadcasting standards which is understood by a person of ordinary skill in the art to comprise low layer signaling over a broadcast physical layer and providing access information for accessing signaling information; Gupta teaches (Fig. 2, 8, and 40 and para 53-56, 113 – receivers and devices for downloading and updating signaling messages and templates comprising circuitry ; para 85 and Fig. 1a disclosing transmitter 2; Fig. 20a-20b and para 28 receiving and storing an updated interactivity event template; Fig. 19 and para 27 event templates for reception and update of a broadcast network; para 164 template information is obtained from received data for activating an application comprising sending the application executables and assets for rendering content with a player, web kit or native script for to use for presentation and corresponds to signaling data required for reception and reproduction of a content.  Gupta also teaches a receiver communicates with the application manager to receive templates (para 222-223)(see also para 56 wherein the receiver using bidirectional communication to identify required templates) and then the receiver will be provided with required templates or updates to the data without additional requests which corresponds to a unidirectional transmission of data (see Gupta para 160, 166, 192, 198 – templates and XML scripts may be updated over-the-air). The examiner herein incorporates the examiner’s arguments discussed in Office Action dated 9/4/2020 and again emphasizes the teachings of Gupta with respect to “update” (e.g., Gupta teaches that the templates have been previously transmitted and then received and stored by a receiver. Thereafter, only the data referencing the template to be updated and the data to be displayed within the template is transmitted in an event signaling message (Gupta recognizes the benefit of not transmitting the entire template and data to be displayed in the template in order to reduce the amount of data that must be transmitted at the time that the interactivity event signaling message is broadcast.) With respect to “signaling instance identifier” as claimed, Gupta paragraphs 181 and 191-192 disclose an event identifier and an event version number 723 are part of an interactivity event signaling message (IESM). Furthermore, Gupta teaches that interactivity server 5 may be used to generate interactivity event signaling messages (IESM) (Gupta para 0099, 0054-0056- interactivity elements comprising event templates identifiers out of band from IESM over file delivery streams; para 186 – interactivity event signaling message includes a template identifier and resources information). With respect to the term “updating” disclosed by Gupta, a person of ordinary skill in the art would have understood that the dictionary definition of “update” comprises “to bring up to date as by adding new information or making corrections.” More importantly, the examiner will reference prior art made of record but not relied upon which disclose the term updating comprises addition, and modification, and deletion. [Examiner’s Note: See for example, Addington, Timothy H. US 20020199200 A1 made of record but not relied upon disclosing updating comprises adding content, deletion of content, and modified content (paragraph 51, 105, 167).] See also Gupta para 191 teaching message schema enable updates with message identifiers indicating the action that will be performed with particular data fields.  More importantly, with respect to wherein the template identifier includes a uniform resource identifier (URI) of the identified signaling template”, Gupta para 199-201 template identifiers for referring to particular template for updating; Gupta para 206, claim 61, and Fig. 19 disclose transmitting template version in relation to template update metadata.  Gupta further teaches para 188-191 teaches resources and templates may be broadcast either in-band as part of an interactivity event signaling message or out-of-band in a file delivery data flow in advance of the interactivity event delivery. Broadcasting event application data, resources and templates out-of-band can save on the bandwidth required to implement interactivity events. As discussed above, to enable out of band delivery of interactivity event application data, resources and templates, the interactivity event signaling data schema carries identifiers for these resources, assets and templates. If the application data is delivered out-of-band, the application data resource attribute ID 874 identifies the identifier of the file resource carrying the associated application data. Of significant value is Gupta’s teaching of resource information transmitted with URL and URI information in Fig. 27 element 2722, 2724, 2726. As such, a person of ordinary skill in the art would understand that template data transmitted in Gupta comprises out-of-band transmission with a combination of uniform resource identifier and a version of the identified signaling template. 
Wherein Gupta teaches that templates are downloaded or updated, Gupta further teaches an embodiment wherein only data elements are transmitted to the receiver device in order for templates to be updated (see para 199-208 the interactivity events manager may retrieve from the resource manager or resource memory any template specified in the event signaling message. In step 1806, an interactivity application may insert data elements received in the interactivity event signaling message into the retrieved template to generate display elements for rendering; see also para 81 disclosing servers for transmitting templates, applications, and updates to templates and applications.) More importantly, Gupta teaches that the server may retrieve from the resource manager or resource memory any template specified in the event signaling message only transmits the differences of templates and software assets (para 151 discloses an alternative to transmitting the entire template and only difference information wherein server generates data elements received in the interactivity event signaling to generate display elements at the user device such that the server specifies in metadata associated with the working application to enable receiver devices to call such common templates and software assets from their own memory.). Gupta does not explicitly use the term low layer signaling (LLS) but as discussed above LLS is a typical component of DVB and ATSC broadcasting. Additionally, Gupta does not use the term “broadband” with respect to physical layer, however, a person of ordinary skill in the art would understand that DVB standards correspond to broadband transmission as will be discussed below. 
With respect to LLS over a broadcast physical layer, as discussed above, ETSI EN 301 teaches DVB broadcasting which is understood by a person of ordinary skill in the art to comprise low layer signaling over a broadcast physical layer and providing access information for accessing signaling information (pg. 21-22 Section 4.5 defining Physical layer as part of the lower layers where the transmission parameters and transmission frame constructions are defined. ETSI EN 301 is a standard for digital video broadcasting (DVB) and Lower Layers for Satellite standard wherein section 5.4 references DVB-S2 Physical layer and section 4.2 teaches broadband transmission. 
EXAMINER’S NOTE: Please see prior art made of record but not relied upon - ETSI TS 101 162 V1.6.1, Digital Video Broadcasting (DVB); Allocation of identifiers and codes for Digital Video Broadcasting (DVB) systems; pp.1-28, (2013-11) disclosing DVB-SI service information and association to templates. See also section 2.2 disclosing BCG carriage of broadband content guide (i.14 and i.24) and Section 9.1.2 BCG discovery information.
See also ETSI TS 102 539 V1.3.1, Digital Video Broadcasting (DVB); Carriage of Broadband Content Guide (BCG) information over Internet Protocol (IP), pp. 1-21 (2010-04). 
 Regarding “generate a destination XML document as a reconstructed signaling instance corresponding to the signaling instance by performing an XML data conversion process using the document and the identified signaling template, the reconstructed signaling instance including the signaling instance identifier and being identifiable by the signaling instance identifier; and receive and reproduce a content based on the reconstructed signaling instance”  Gupta teaches all the elements except the reconstructed signaling instance including the signaling instance identifier and being identifiable by the signaling instance identifier; and receive and reproduce a content based on the reconstructed signaling instance as claimed. For example, Gupta teaches templates may be structured using any known data structure including XML scripts (para 199-200). Additionally, Gupta Fig. 20a and para 56 receives updated templates corresponds to difference information for templates used to reduce data and data required in a particular signaling message; see also para 153- comprising units 802, 806, 810, 812 for communicating data including receiving data relating to updates received by the receiver; see above paragraphs and 164 – for receiving template data from received application package or recalling template information from memory if the data is not included in the application package; see also see para 199-208 the interactivity events manager may retrieve from the resource manager or resource memory any template specified in the event signaling message. In step 1806, an interactivity application may insert data elements received in the interactivity event signaling message into the retrieved template to generate display elements for rendering). See also Gupta with respect to extensible markup language (XML) see Gupta teaches para 198-199; see also 74, 84, 96, 103, 117, 136, 150-151 disclosing using of XML code associated with application assets. 
	In an analogous art, with respect to the XML document reconstruction as claimed which is not literally described by Gupta, Liu teaches converting the XML (eXtensible Markup Language) (i.e., convert an XML file into another XML file or another type of file).  Liu and Gupta are silent with respect to “the reconstructed signaling instance including the signaling instance identifier and being identifiable by the signaling instance identifier.” See Liu; Weilong et al. teaches:
[0040] The static data, dynamic data item and data display mode of the EPG interface may be defined in advance by a specific language according to an operator's requirement or an end user's requirement to form the EPG template. The EPG template needs the specific language to describe. In one preferred embodiment of the invention, the XSLT (eXtensible Stylesheet Language Transformation) of Industrial Standard is used to define the EPG template, and the XML is used to describe the dynamic data. The XSLT is the most important part in the XSL (eXtensible Stylesheet Language) standard, which may conveniently define the data display layout and data display mode. The XSLT is a language for converting the XML (eXtensible Markup Language), which is used to convert an XML file into another XML file or another type of file. In other words, the XML file is converted into a format identifiable by a browser. For example, the XML file is converted into an HTML file.

In an analogous art, with respect to “the reconstructed signaling instance including the signaling instance identifier and being identifiable by the signaling instance identifier; and receive and reproduce a content based on the reconstructed signaling instance”, Paila Fig. 6 and para 49 disclose transformation of XML data including elements and attributes in elements 601 and 603; see also para 0039-0040 referencing the xml version being transformed. As such, a person of ordinary skill in the art would have understood that data formats (e.g., XSL (eXtensible Stylesheet Language) standard), may conveniently define the data display layout by version identifiers which can be transformed from XML to a different format (e.g., XSLT) comprising elements and attributes. For example, Paila also teaches receiving an XSLT document using XSLT language identifying a template among the at least one template as a source XML (Fig. 5 element 509, 511, 513, 515, 517, 519; Fig. 6 element 603 receiving element 601 for XSLT transformation; Table 1 page 4 disclosing XSLT transformation that uses received information comprising applying templates related to service guides). More importantly, Paila dovetails with the teachings of Gupta. For example, Paila para 40-44 and Table 1 teaches document function takes uniform resource identifier as input defining the file to use as the source.
The motivation to combine Gupta, Liu and Paila is further evidence in Briere, teaching an invention for receiving template updates comprising an identifier which allows the receiving device to identify the type of updating (para 1070-1088; see also para 114, 142, 811-836 – template based design allows dynamic generation of web output based on the data set and supporting application objects using XML/XSL presentation type). 
The prior art recognizes a motivation to modify Gupta, ETSI EN 301, Liu, Paila, and Briere wherein the prior art teaches automatically providing updates for templates used for displaying service guide data wherein the updates comprise the changes in data and not the entire signaling data (see Klarfeld para 182). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta’s receiver comprising components for receiving access information for accessing service signaling information via a broadcast physical layer and storing templates and receiving only the updates, to said stored templates, that have been determined by a remote server before transmitting only the updated information, comprising IESM identifiers comprising instance identifier generated by the transmitting server, to a receiver for displaying content according to the updated templates using XML files by further incorporating known elements of ETSI EN 301 for providing control signal LLS via a physical channel to provide control signal processing in relation to the transmission of DVB servicing data for signal processing because the combination of known elements according to their established functions produces predictable results. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta and ETSI EN 301 because a person of ordinary skill in the art would have reasonably inferred that based on Liu teaching converting the XML (eXtensible Markup Language), which is used to convert an XML file into another XML file or another type of file (i.e., the XML file is converted into a format identifiable by a browser; for example, the XML file is converted into an HTML file; XSLT is the most important part in the XSL (eXtensible Stylesheet Language) standard, which may conveniently define the data display layout and data display mode) because the combination of known elements is likely to be obvious for transmitting updated content to a plurality of different devices using different display layouts and data display modes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta, Liu, and ETSI EN 301 by further incorporating known elements of Paila’s invention for  receiving a document using a particular format identifying a template among the at least one template as a source XML because using XML data to configure the presentation of content at a receiver device and for transforming received data into user viewable presentation in order to configure an electronic service guide content using a conversion process and because Briere’s recognizes receiving template updates comprising an identifier which allows the receiving device to identify the type of updating, adding, deleting, modifying to facilitate the transmission of template data into a proper format for broadcast network since in order for the transmission of data to be used by a receiver using temples, wherein updates comprise only the differences that the template will utilize for reproducing content based on the updated templates, enable the receiver to reproduce content to be displayed at the user device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta, ETSI EN 301, Liu, Paila, and Briere by further incorporating known elements of Klarfeld for transmitting only updates to the template information in order to reduce the amount of data transmitted to the receiving device and conserve bandwidth for transmissions. 
Regarding claim 2, “wherein the document includes application mode information in association with the difference and indicating a process selected from a group including addition, modification, and deletion by which the difference is to be applied to the identified signaling template, and the circuitry is configured to perform the XML data conversion process according to the application mode information included in the document” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein the combination of Gupta, ETSI EN 301, Liu, Paila, Briere and Klarfeld render obvious performing an XML data conversion as claimed wherein Gupta further teaches para 164-166 teaches template information is obtained from received data for activating an application comprising sending the application executables and assets for rendering content with a player, web kit or native script for to use for presentation and corresponds to signaling data required for reception and reproduction of a content and the use of a particular application; para 166, 191-192 teaches event signaling messages indicate whether data is modified, updated, or terminated corresponds to an application mode based on the broadest reasonable interpretation of "mode" and its dictionary definition. [Note: see also prior art made of record but not relied upon disclosing use of “mode” when updating templates relating to program guide data Wei; Zhigang US 20090260039 A1; LEE; Jong Kerl et al. US 20090013352 A1]. 
In an analogous art, with respect to the term “mode” as discussed above not literally used in Gupta, (Liu; Weilong et al. US 20080134250 A1) teaches:
[0040] The static data, dynamic data item and data display mode of the EPG interface may be defined in advance by a specific language according to an operator's requirement or an end user's requirement to form the EPG template. The EPG template needs the specific language to describe. In one preferred embodiment of the invention, the XSLT (eXtensible Stylesheet Language Transformation) of Industrial Standard is used to define the EPG template, and the XML is used to describe the dynamic data. The XSLT is the most important part in the XSL (eXtensible Stylesheet Language) standard, which may conveniently define the data display layout and data display mode. The XSLT is a language for converting the XML (eXtensible Markup Language), which is used to convert an XML file into another XML file or another type of file. In other words, the XML file is converted into a format identifiable by a browser. For example, the XML file is converted into an HTML file.

As such, a person of ordinary skill in the art would have understood that the received document comprises indicators and/or defines the data display layout and data display mode.
Whereas Liu teaches an application mode, Liu does not reference the application mode with respect to indicating a process selected from group including addition, modification, and deletion by which the difference is applied to the identified signaling template. However, in an analogous art, Briere teaches an invention for receive template updates comprising an identifier which allows the receiving device to identify the type of updating, adding, deleting, modifying (para 1070-1088; see also para 114, 142, 811-836 – template based design allows dynamic generation of web output based on the data set and supporting application objects using XML/XSL presentation type). Based on the teachings of Gupta, Liu, and Briere a person of ordinary skill in the art would reasonably infer that the updates discussed in Gupta, comprise only transmitting the differences for templates when in view of the combined teachings. 
Regarding claim 4, “the signaling instance identifier including a combination of a URI of the signaling instance and a version of the signaling instance” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein the combination of Gupta, ETSI EN 301, Liu, Paila, and Briere, and Klarfeld render obvious performing an XML data conversion using XSLT document as claimed and wherein  the combined teachings of the prior art teaches that in order to update the template information, then data is provide for obtaining the information such that the difference information can be sent as to be added, replaced or modified, or terminated in the template in order for displaying a particular content or event (e.g., Gupta para 27 and para 205-206 template is specified in the signaling message; see also see para 199-208 the interactivity events manager may retrieve from the resource manager or resource memory any template specified in the event signaling message. In step 1806, an interactivity application may insert data elements received in the interactivity event signaling message into the retrieved template to generate display elements for rendering; See also Paila as discussed in claims 1-2).
More importantly, with respect to the signaling instance identifier includes a combination of a URI of the signaling instance, as discussed in claim 1 , Gupta paragraphs 181 and 191-192 disclose an event identifier and an event version number 723 are part of an interactivity event signaling message (IESM). Furthermore, Gupta teaches that interactivity server 5 may be used to generate interactivity event signaling messages (IESM) (Gupta para 0099, 0054-0056- interactivity elements comprising event templates identifiers out of band from IESM over file delivery streams; para 186 – interactivity event signaling message includes a template identifier and resources information). See also Gupta para 199-201 template identifiers for referring to particular template for updating; Gupta para 206, claim 61, and Fig. 19 disclose transmitting template version in relation to template update metadata.  Gupta further teaches para 188-191 teaches resources and templates may be broadcast either in-band as part of an interactivity event signaling message or out-of-band in a file delivery data flow in advance of the interactivity event delivery. Broadcasting event application data, resources and templates out-of-band can save on the bandwidth required to implement interactivity events. As discussed above, to enable out of band delivery of interactivity event application data, resources and templates, the interactivity event signaling data schema carries identifiers for these resources, assets and templates. If the application data is delivered out-of-band, the application data resource attribute ID 874 identifies the identifier of the file resource carrying the associated application data. Of significant value is Gupta’s teaching of resource information transmitted with URL and URI information in Fig. 27 element 2722, 2724, 2726. As such, a person of ordinary skill in the art would understand that template data transmitted in Gupta comprises out-of-band transmission with a combination of uniform resource identifier and a version of the identified signaling template.
Additionally, as discussed in the rejection of claim 1, Paila also teaches receiving an XSLT document using XSLT language identifying a template among the at least one template as a source XML (Fig. 5 element 509, 511, 513, 515, 517, 519; Fig. 6 element 603 receiving element 601 for XSLT transformation; Table 1 page 4 disclosing XSLT transformation that uses received information comprising applying templates related to service guides). More importantly, Paila dovetails with the teachings of Gupta regarding wherein the template identifier includes a combination of a uniform resource identifier (URI) of the identified signaling template and a version of the identified signaling template. For example, Paila para 40-44 and Table 1 teaches document function takes uniform resource identifier as input defining the file to use as the source.

Regarding claim 7, “wherein the signaling instance includes access information of an AV of the content as data to be received and reproduced by the receiver” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 and 4 discussing the rejection of signaling template; for the deficiency with respect to information of an AV segment see Gupta para 80, 94, 151, 235, 240 asset URLs utilized for presenting media content and interpreted as comprising AV.
Regarding claim 8, “wherein the document is to be transmitted according to a file delivery over uni-directional transport (FLUTE) protocol as a communication protocol, or according to a FLUTE+ protocol as an expanded protocol of the FLUTE protocol, and the circuitry is configured to extract the document from transmitted data according to the FLUTE protocol or the FLUTE+ protocol” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 4 and 7 discussing the rejection of difference information wherein Paila further teaches the deficiency regarding FLUTE (para 40 and 47 obtaining document data). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta, ETSI EN 301, Liu, Briere and Klarfeld for storing signaling templates and receiving only the updates, to said stored templates, that have been determined by a remote server before transmitting only the updated information to a receiver for displaying content according to the updated templates by further incorporating known elements of Paila’s invention for utilizing FLUTE protocol for transmitting updates to signaling data in order to reduce the amount of data transmitted to the receiving device and conserver bandwidth for transmissions using known transmission protocols.
Regarding the method claims 13, 16-17, 21 are grouped and rejected with the receiver and transmitter claims 1-2, 4 and 7-8 because the elements of the receiver and transmitter are met by the disclosure of the apparatus and methods of the reference(s) as discussed above, and because the elements of the receiver/transmitter are easily converted into steps of a method by one skilled in the art.
Regarding claim 16, is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein the combination of Gupta, ETSI EN 301, Liu, Paila, Briere and Klarfeld render obvious performing an XML data conversion as claimed wherein Gupta further teaches para 164-166 teaches template information is obtained from received data for activating an application comprising sending the application executables and assets for rendering content with a player, web kit or native script for to use for presentation and corresponds to signaling data required for reception and reproduction of a content and the use of a particular application; para 166, 191-192 teaches event signaling messages indicate whether data is modified, updated, or terminated corresponds to an application mode based on the broadest reasonable interpretation of "mode" and its dictionary definition. [Note: see also prior art made of record but not relied upon disclosing use of “mode” when updating templates relating to program guide data Wei; Zhigang US 20090260039 A1; LEE; Jong Kerl et al. US 20090013352 A1]. 
In an analogous art, with respect to the term “mode” as discussed above not literally used in Gupta, (Liu; Weilong et al. US 20080134250 A1) teaches:
[0040] The static data, dynamic data item and data display mode of the EPG interface may be defined in advance by a specific language according to an operator's requirement or an end user's requirement to form the EPG template. The EPG template needs the specific language to describe. In one preferred embodiment of the invention, the XSLT (eXtensible Stylesheet Language Transformation) of Industrial Standard is used to define the EPG template, and the XML is used to describe the dynamic data. The XSLT is the most important part in the XSL (eXtensible Stylesheet Language) standard, which may conveniently define the data display layout and data display mode. The XSLT is a language for converting the XML (eXtensible Markup Language), which is used to convert an XML file into another XML file or another type of file. In other words, the XML file is converted into a format identifiable by a browser. For example, the XML file is converted into an HTML file.

As such, a person of ordinary skill in the art would have understood that the received document comprises indicators and/or defines the data display layout and data display mode.
Whereas Liu teaches an application mode, Liu does not reference the application mode with respect to indicating a process selected from group including addition, modification, and deletion by which the difference is applied to the identified signaling template. However, in an analogous art, Briere teaches an invention for receive template updates comprising an identifier which allows the receiving device to identify the type of updating, adding, deleting, modifying (para 1070-1088; see also para 114, 142, 811-836 – template based design allows dynamic generation of web output based on the data set and supporting application objects using XML/XSL presentation type). Based on the teachings of Gupta, Liu, and Briere a person of ordinary skill in the art would reasonably infer that the updates discussed in Gupta, comprise only transmitting the differences for templates when in view of the combined teachings.
Regarding claim 17, “wherein the signaling instance identifier includes a combination of a URI of the signaling instance and a version of the signaling instance” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein the combination of Gupta, ETSI EN 301, Liu, Paila, and Briere, and Klarfeld render obvious performing an XML data conversion using XSLT document as claimed and wherein  the combined teachings of the prior art teaches that in order to update the template information, then data is provide for obtaining the information such that the difference information can be sent as to be added, replaced or modified, or terminated in the template in order for displaying a particular content or event (e.g., Gupta para 27 and para 205-206 template is specified in the signaling message; see also see para 199-208 the interactivity events manager may retrieve from the resource manager or resource memory any template specified in the event signaling message. In step 1806, an interactivity application may insert data elements received in the interactivity event signaling message into the retrieved template to generate display elements for rendering; See also Paila as discussed in claims 1-2).
More importantly, with respect to the signaling instance identifier includes a combination of a URI of the signaling instance, as discussed in claim 1 , Gupta paragraphs 181 and 191-192 disclose an event identifier and an event version number 723 are part of an interactivity event signaling message (IESM). Furthermore, Gupta teaches that interactivity server 5 may be used to generate interactivity event signaling messages (IESM) (Gupta para 0099, 0054-0056- interactivity elements comprising event templates identifiers out of band from IESM over file delivery streams; para 186 – interactivity event signaling message includes a template identifier and resources information). See also Gupta para 199-201 template identifiers for referring to particular template for updating; Gupta para 206, claim 61, and Fig. 19 disclose transmitting template version in relation to template update metadata.  Gupta further teaches para 188-191 teaches resources and templates may be broadcast either in-band as part of an interactivity event signaling message or out-of-band in a file delivery data flow in advance of the interactivity event delivery. Broadcasting event application data, resources and templates out-of-band can save on the bandwidth required to implement interactivity events. As discussed above, to enable out of band delivery of interactivity event application data, resources and templates, the interactivity event signaling data schema carries identifiers for these resources, assets and templates. If the application data is delivered out-of-band, the application data resource attribute ID 874 identifies the identifier of the file resource carrying the associated application data. Of significant value is Gupta’s teaching of resource information transmitted with URL and URI information in Fig. 27 element 2722, 2724, 2726. As such, a person of ordinary skill in the art would understand that template data transmitted in Gupta comprises out-of-band transmission with a combination of uniform resource identifier and a version of the identified signaling template.
Additionally, as discussed in the rejection of claim 1, Paila also teaches receiving an XSLT document using XSLT language identifying a template among the at least one template as a source XML (Fig. 5 element 509, 511, 513, 515, 517, 519; Fig. 6 element 603 receiving element 601 for XSLT transformation; Table 1 page 4 disclosing XSLT transformation that uses received information comprising applying templates related to service guides). More importantly, Paila dovetails with the teachings of Gupta regarding wherein the template identifier includes a combination of a uniform resource identifier (URI) of the identified signaling template and a version of the identified signaling template. For example, Paila para 40-44 and Table 1 teaches document function takes uniform resource identifier as input defining the file to use as the source.
Regarding claim 21, “wherein the broadcast communication corresponds to a broadcast signal in compliant with a television broadcast standard” is further rejected on obvious grounds as discussed in the  rejection of claims 1-2, 4, 7-8 wherein the prior art of record to wherein Gupta para 49 teaches DVB and ATSC broadcasting standards which is understood by a person of ordinary skill in the art to comprise low layer signaling over a broadcast physical layer and providing access information for accessing signaling information.
Regarding claim 24 and 27, “wherein the document is an extensible markup language stylesheet language transformation (XSLT) document” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Liu teaches converting the XML (eXtensible Markup Language) (i.e., convert an XML file into another XML file or another type of file).  Liu and Gupta are silent with respect to “the reconstructed signaling instance including the signaling instance identifier and being identifiable by the signaling instance identifier.” See Liu; Weilong et al. teaches:
[0040] The static data, dynamic data item and data display mode of the EPG interface may be defined in advance by a specific language according to an operator's requirement or an end user's requirement to form the EPG template. The EPG template needs the specific language to describe. In one preferred embodiment of the invention, the XSLT (eXtensible Stylesheet Language Transformation) of Industrial Standard is used to define the EPG template, and the XML is used to describe the dynamic data. The XSLT is the most important part in the XSL (eXtensible Stylesheet Language) standard, which may conveniently define the data display layout and data display mode. The XSLT is a language for converting the XML (eXtensible Markup Language), which is used to convert an XML file into another XML file or another type of file. In other words, the XML file is converted into a format identifiable by a browser. For example, the XML file is converted into an HTML file.

In an analogous art, with respect to “the reconstructed signaling instance including the signaling instance identifier and being identifiable by the signaling instance identifier; and receive and reproduce a content based on the reconstructed signaling instance”, Paila Fig. 6 and para 49 disclose transformation of XML data including elements and attributes in elements 601 and 603; see also para 0039-0040 referencing the xml version being transformed. As such, a person of ordinary skill in the art would have understood that data formats (e.g., XSL (eXtensible Stylesheet Language) standard), may conveniently define the data display layout by version identifiers which can be transformed from XML to a different format (e.g., XSLT) comprising elements and attributes. For example, Paila also teaches receiving an XSLT document using XSLT language identifying a template among the at least one template as a source XML (Fig. 5 element 509, 511, 513, 515, 517, 519; Fig. 6 element 603 receiving element 601 for XSLT transformation; Table 1 page 4 disclosing XSLT transformation that uses received information comprising applying templates related to service guides). More importantly, Paila dovetails with the teachings of Gupta. For example, Paila para 40-44 and Table 1 teaches document function takes uniform resource identifier as input defining the file to use as the source.
The motivation to combine Gupta, Liu and Paila is further evidence in Briere, teaching an invention for receiving template updates comprising an identifier which allows the receiving device to identify the type of updating (para 1070-1088; see also para 114, 142, 811-836 – template based design allows dynamic generation of web output based on the data set and supporting application objects using XML/XSL presentation type).
Regarding claim 25 and 28, “wherein the template identifier includes a version of the identified signaling template” Gupta para 0099, 0054-0056- interactivity elements comprising event templates identifiers out of band from IESM over file delivery streams; para 186 – interactivity event signaling message includes a template identifier and resources information). See also Gupta para 199-201 template identifiers for referring to particular template for updating; Gupta para 206, claim 61, and Fig. 19 disclose transmitting template version in relation to template update metadata. EXAMINER’S NOTE: Please see prior art made of record but not relied upon - ETSI TS 101 162 V1.6.1, Digital Video Broadcasting (DVB); Allocation of identifiers and codes for Digital Video Broadcasting (DVB) systems; pp.1-28, (2013-11) disclosing DVB-SI service information and association to templates.
Regarding claim 26 and 29, “wherein the content is received over the broadcast physical layer or the broadband physical layer” is further rejected on obviousness grounds as discussed in the rejection of claim 1 rendering obvious the broadcast physical layer.

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta; Binita et al. US 20110202966 A1 (hereafter Gupta) and in further view of ETSI EN 301 545-2 V1.2.1, Digital Video Broadcasting (DVB); Second Generation DVB Interactive Satellite System (DVB-RCS2); Part 2: Lower Layers for Satellite Standard; pg. 1-239, (2014-04)(hereafter ETSI EN 301), and in further view of Liu; Weilong et al. US 20080134250 A1 (Liu), and in further view of Paila; Toni Juhani et al. US 20100287461 A1 (hereafter Paila) and in further view of Briere, Daniel D. US 20020103737 A1 (hereafter Briere) and in further view of Klarfeld, Kenneth A. et al. US 20030067554 A1 (hereafter Klarfeld) and in further view of NIXON; MARK et al. US 20110239109 A1 (hereafter Nixon). 
Regarding claims 18 “wherein the circuitry is configured to receive the document that is transmitted using data compression” with respect to the combined teachings of Gupta, ETSI EN 301, Liu, Paila, Briere, and Klarfeld, only Briere teaches using compression of data (para 804 and 1069) but does not disclose the elements of claim 18 as claimed. In an analogous art, Nixon teaches converting a compressed file into a format such as XML and/or XSLT with respect to template data (para 74). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta, ETSI EN 301, Liu, Paila, Briere, and Klarfeld by further incorporating known elements of Nixon’s invention for transmitting template data comprising compression data into XML and/or XSLT data in order to reduce the amount of data transmitted to the receiving device and conserve bandwidth for transmissions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday-Friday from 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Primary Examiner, Art Unit 2421